Title: To Alexander Hamilton from Samuel Loudon, 22 May 1789
From: Loudon, Samuel
To: Hamilton, Alexander



New York, the 22d May 89
Sir,

Tho’ you may have no predilection to serve one printer more than another, as all of them, may have been obliging to you—yet, give me leave to mention a few Arguments, which I shall offer to convince you that my claims are better founded than some others, now candidates for the public printing.
1. I have one of the best offices in this City—consequently, having good hands, can do Printing work, as well, and as expeditiously as any other Printer.
2. I lost much during the War, took a decided part in behalf of the Country. Did some of the Competition so—nay the reverse—lost nothing—but gained.
3. I have a large Family of Children to support—some of them none.
4. I have lost the State printing, tho’ but of little advantage, yet it was worth a little— for the sole reason, because I took sides with the Federalists. I had been told during last summer, that I would have the printing business for that very reason. I mention this circumstance to you to excite your friendship and exertion in my behalf. I was often told during the summer that for Printing Publius in my Paper I wou’d loose the S. Printing. M.S. offered to lay me £10.5. I would loose it.
The Committee of Congress have met, received the Proposals of the Printers—the cheapest, or those best liked and recommended will get the Work. Monday morning the Committee will meet again on the business, after which a report will be made to the Houses, and the Printer fixed on. I beg the favour that you may speak to some of the Members. Mr. Lawrence will befriend me I expect little assistance from any other Members. I’m unacquainted with most of them, and have not the talent of fawning.
Give me leave to mention one circumstance here which perhaps (as well as Mr. Troup) you was made to believe, that we could not have printed Publius as well as Mc.Lean. Mr. T. told me so. It is true he McL. had the profit of printing it—the preference was given to him—but be assured, we could have printed it as well, and as expediciously as he did.
I have made free to write you a few lines on the head of my Printing for the Public, and told you as the matter now stands with the Committee, and request you will befriend me a little. If I obtain the Work, it may be permanent. I need it—my Family is large and losses many. I want to live in the World an honest Man. I am,   sir Your most Obt. servt

Saml Loudon
A. Hamilton Esqr.

